 

© Go NN WB we BH WH WB

bw b& Bb Bb bw Ne Bm mm mm RR BY
A we BR WwW Be S&S SB BS So NS DBD HW HR WwW Be Y SS

 

Case 2:18-cv-00181-JLR Document 18-1 Filed 02/10/20 Page 1 of 2

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

IBEW PACIFIC COAST PENSION FUND,
| NO. 2:18-cv-00181-JLR

Plaintiff,
PROPOSED Qa
Vv.

ORDER GRANTING STIPULATED

- | HARRIS ELECTRIC, INC., a Washington MOTION TO EXTEND INITIAL.

corporation, UBI No. 600034291, MACKAY SCHEDULING DATES
COMMUNICATIONS, INC., a Washington
foreign corporation, UBI No. 601038147, d/b/a
MACKAY MARINE, INC.,

Defendants.

 

 

THIS MATTER comes before the Court upon Plaintiff and Mackay Communications,
Inc.’s Stipulated Motion to Extend Initial Scheduling Dates. The Court has reviewed the
Stipulated Motion, as well as the remainder of the record, and deems itself fully advised of the
premises. The Court finds good cause to grant the relief requested;
NOW, THEREFORE, IT IS HEREBY ORDERED:
1. The Initial Scheduling Dates in this matter are stricken; and |
2. Ifthe Court denies Defendant Mackay Communications, Inc’s Motion to Dismiss

[Dkt No. 15], the Court will issue new Initial Scheduling Dates.

ORDER GRANTING STIPULATED MOTION TO CAIRNCROSS & HEMPELMANN, P.S.

: ATTORNEYS AT LAW
EXTEND INITIAL SCHEDULING DATES - 1 524 Second Avenue, Suite 500

Seattle, Washington 98104-2323

office 206 587.0700 fax 206 587 2308
{03928962, DOCK;2 }

 

 
 

Oo Co ~s Wj Ww HR HH NH

bBo bs Bb & Bb Be Bo Bm BR Re RR
DR we F&F Ww Nw MM BS DO we HN BA SH He Ww HB = S&S

 

Case 2:18-cv-00181-JLR Document 18-1 Filed 02/10/20 Page 2 of 2

DATED this \\__ day of February, 2020.

Gwin

ned Stes ic L. ROBART

United States

CAIRNCROSS & HEMPELMANN, P.S.

s/ Jennifer Faubion

Jennifer Faubion WSBA No. 39880

E-mail: jfaubion@cairncross.com
Christopher L, Young WSBA No. 47977
E-mail: cyoung@cairncross.com

524 Second Avenue, Suite 500

Seattle, WA 98104-2323

Telephone: (206) 587-0700

Faesimile: (206) 587-2308 -

Attorneys for Mackay Communications, Inc.

TURNER, STOEVE & GAGLIARDI, P.S.

s/ Leta A. Eschenbacher

LETA A. ESCHENBACHER, WSBA No. 47091
201 W. North River Drive, Suite 190

Spokane, WA 99201

Phone: (509) 326-1552; Fax: (509) 325-1425
leta@tgslaw net

Attorneys for Plaintiff

s/ David L. Sieck

DAVID L. SIECK, WSBA No. 54063

201 W. North River Drive, Suite 190
Spokane, WA 99201

Phone: (509) 326-1552; Fax: (509) 325-1425
david@tgslaw.net

Attorneys for Plaintiff

ORDER GRANTING STIPULATED MOTION TO
EXTEND INITIAL SCHEDULING DATES - 2

{03928962. DOCK;2 }

istrict Court Judge

CAIRNCROSS & HEMPELMANN, P.S.
ATTORNEYS AT LAW

524 Second Avenue, Suite 500

Seattle, Washington 98104-2323
office 206.587 0700 fax 206 587 2308

 

 
